Citation Nr: 0317473	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 3, 1995 
for the assignment of a 100 percent evaluation for bipolar 
disorder with post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty from November 1968 through 
December 1970.  

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Upon its last review, the Board 
remanded the claim for further development of the record.  
Also of record is a July 1999 remand by the Board, which is 
discussed below.

Having reviewed all of the evidence of record, the Board 
finds that this matter is ready for appellate review.  


FINDINGS OF FACT

1.  During the period from August 7, 1981 through September 
24, 1991, the appellant's service-connected psychiatric 
disorder was characterized by substantial impairment in the 
ability to establish or maintain effective or favorable 
relationships with others, resulting in severe industrial 
impairment.  

2.  During the period beginning on September 25, 1991, the 
appellant's service-connected psychiatric disorder is 
characterized by serious impairment which has rendered the 
appellant incapable of securing or following a substantially 
gainful occupation

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
disability rating for a psychiatric disorder for the period 
from August 7, 1981 through September 24, 1991 are met. 38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.16(c), 
4.129, 4.130, Diagnostic Code 9411 (1981); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).
 
2.  The criteria for the assignment of a 100 percent 
disability rating for a psychiatric disorder for the period 
beginning on September 25, 1991 are met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.16(c), 4.129, 
4.130, Diagnostic Code 9411 (1995); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in January 1996 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in February 
1996, as well as in Supplemental Statements of the Case dated 
in March 1997, July 1997, October 2001, and February 2003.  
The appellant was also advised of the efforts VA sought to 
undertake to substantiate his claims by the Board's remands 
of July 1999 and February 2001.     

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in December 2002.  In June 2003, the 
appellant through his representative advised the Board that 
the appeal was ready for final consideration, and that the 
two prior Board remands had fulfilled the evidentiary 
requirements of the claim.  See 38 U.S.C.A § 5103(b) 
(Providing in substance that after advisement to the claimant 
under the VCAA of any information which was not previously 
provided, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  
Further, although the RO attempted in April 2000, April 2001, 
and August 2001 to obtain medical treatment records from the 
Santa Clara County, California and the San Quentin 
Correctional institutions where the appellant was 
incarcerated during 35 months of the pendency of the claim, 
the institutions have reported that medical records are not 
available.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
conducted by a physician who reviewed the appellant's claims 
folder and rendered opinions as to the appellant's disorder.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


The Merits of the Claim

As was noted in the Board's July 1999 remand, on August 7, 
1981 an informal claim for an increased rating was received 
by the RO, which had not been adjudicated prior to the 
appellant's May 1985 claim.  Accordingly, the RO was directed 
to readjudicate the claim, recognizing its submission as of 
August 1981.  

In due course of further proceedings and by rating decision 
dated in October 2000, the RO granted the appellant a 50 
percent disability rating effective April 9, 1990.  The 
previously assigned effective date of August 3, 1995 for the 
assignment of a 100 percent disability rating was confirmed.      

Thus, the critical inquiry in this matter is the appellant's 
symptomatology for the period from August 7, 1981 (i.e., the 
date of submission of the appellant's claim) through August 
3, 1995.  

As noted, service connection is in effect for both bipolar 
disorder and for PTSD.  Numerous other psychiatric diagnoses 
are also of record.  After careful scrutiny of the record, 
the Board has concluded that any attempt to separate the 
degree of symptomatology arising from the service-connected, 
or non-service-connected disorders would not be of 
substantial assistance.  The Board has therefore considered 
all of the appellant's psychiatric symptoms in this 
assessment.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  

At the time the appellant submitted his claim in August 1981, 
a zero percent evaluation was in effect for a paranoid type 
schizophrenic reaction.  Shortly before the inception of the 
rating period, the appellant was hospitalized at a VA 
facility from May through June 1981, and treated for alcohol 
intoxication and possible bipolar affective disorder.  It was 
noted that the appellant had a 10-year history of violence, 
suicide attempts, and psychiatric admissions.  It was further 
noted that he was then abusing alcohol.  The examiner noted 
that the appellant had been incarcerated for 35 months.  
There is no specific reference in the hospitalization report 
to any incident of post-traumatic stress disorder or bipolar 
disorder.  

A form entitled "Problem Oriented Initial Assessment and 
Plans," associated with the hospitalization report indicates 
that the appellant reported he had 26 months of sobriety but 
that he began drinking about three months earlier.  The 
appellant was noted to be cooperative, alert and well-
motivated to engage in a treatment plan.  It was reported 
that although the appellant had attempted suicide, his last 
attempt was in 1975.  The appellant appeared alert and 
oriented in three spheres.  His speech was noted to be clear 
and coherent, and his memory for recent and remote events was 
good.  He reported that he formed relationships easily, 
although maintaining them was difficult.  He stated that his 
marriage was then breaking up.

The appellant was hospitalized at a VA facility from 
October 26 through October 28, 1983, and treated for alcohol 
intoxication, possible bipolar affective disorder of the 
manic type, and possible post-traumatic stress disorder.  The 
appellant's functioning was assessed as "fair."  

It was noted that the appellant was reported to be unable to 
cope with frustrations in his home life and difficulties in 
his employment.  The appellant expressed concern about acting 
impulsively.  He reported that he was doing "bizarre 
things"" such as entering upon plans to drown himself and 
then withdrawing from such schemes.  Upon admission, the 
appellant was noted to be of good hygiene, although 
physicians observed that the appellant was in acute 
psychiatric distress and his speech was noted to be 
pressured.  He was also noted to have flight of ideas and he 
was extremely labile, ranging quickly from anger to tears and 
depression.  However, his thoughts were noted to be clear and 
coherent without psychotic ideation.  The appellant was noted 
to have no delusions, and he expressed concern about his 
impulse control, and a lack of good judgment.  The appellant 
was found to be able to engage in gainful employment and he 
was not found to be incompetent to manage his funds.

Also of record is a VA hospitalization report dated from 
April 18, 1985, to June 10, 1985, reflecting that the 
appellant was treated for what was described as a possible 
borderline personality.  It was noted that the appellant had 
been drinking uncontrollably since his father had committed 
suicide.  It was also noted that the appellant had been 
previously diagnosed as having possible schizo-affective 
disorder; suspected PTSD; polydrug abuse; possible bipolar 
affective disorder; a passive-aggressive personality 
disorder; possible  manic-depressive personality disorder; 
and an anti-social personality disorder.  


While hospitalized the appellant engaged in disruptive 
behavior which ultimately resulted in him destroying hospital 
property.  Upon discharge the appellant was noted to be 
employable in a competitive job situation, as well as 
competent for VA purposes. 

Also of record is a record of VA hospitalization dated from 
September 25 through October 10, 1991.  Upon admission and 
discharge, the appellant was diagnosed to have PTSD, bipolar 
disorder, a history of alcohol dependence in remission, and a 
history of polysubstance abuse.  The appellant described 
manic episodes, including high energy levels; irritability; 
hyperactivity in speech and sexual behavior and excess 
spending of money.  He described both high and low moods, but 
stated that he had more depressive episodes with suicidal 
ideation.  The appellant currently complained of feelings of 
rejection, a lack of  confidence; persistent anger; 
depression and crying spells.  

Upon admission, the appellant was noted to be coherent, and 
he had appropriate affect.  He was noted to be very tearful 
when discussing his homecoming from Vietnam, and he appeared 
to be agitated and depressed with marked pressure of speech 
and a tendency to be circumstantial.  There was noted to be 
no evidence of delusions, hallucinations, suicidal ideas, or 
homicidal ideas.  

The appellant underwent a VA examination in June 1992, 
accompanied by review of his VA claims folder.  The appellant 
related that he had worked for five years as an electrician 
for the period from 1985 to 1990.  When asked why he had not 
worked since that time, he responded that his physician had 
told him that he had "homicidal tendencies."  He also 
reported having suicidal ideation and homicidal ideation 
against some of his supervisors.  He related these to 
experiences that he had upon his return from Vietnam.  

When asked how he managed to live on 10 percent compensation 
from VA for PTSD, he responded that his wife was employed and 
that she provided for him.  The appellant related dreams and 
flashbacks as to Vietnam.  He stated he had hyperactivity, 
hyperalertness, and periods of anger.  He was diagnosed to 
have mild to moderately severe PTSD, which could vary in its 
severity depending on the  stimuli the appellant experienced.  

The appellant underwent a further VA psychiatric examination 
in August 1995.  It was noted that the appellant had last 
been regularly employed as an electrician 15 years earlier.  
The appellant reported that he was currently undergoing 
regular treatment for PTSD and bipolar disorder, and that his 
current symptoms included a lack of trust in people, and 
racism towards Orientals.  The appellant reported insomnia, 
depression and generalized anger.  He added that he had 
experienced manic behaviors, and that although he used to 
hear voices, these had recently diminished.  The appellant 
reported that he was experiencing daily flashbacks of his 
Vietnam experiences, as well as survival guilt.  

The examiner noted the appellant was a somewhat extroverted 
individual.  The appellant's speech was noted to be pressured 
and intrusive, and the examiner assessed the appellant as 
being an attention-seeking, hyperverbal, tangential 
individual.  The appellant was noted to be oriented in all 
four spheres, and he was noted to have what the examiner 
described as an above-average fund of knowledge of American 
political and current events.  

The appellant was diagnosed to have bipolar affective 
disorder and PTSD, as well as alcoholism.  A Global 
Assessment of Functioning (GAF) score from 30 to 40 was 
assessed.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  

The examiner observed that the appellant likely harbored PTSD 
together with bipolar affective disorder, with the latter 
disorder being what the examiner described as a more serious 
psychotic problem.  The examiner observed that the appellant 
had flashbacks, survivor guilt, and a history of 
polysubstance abuse.  The examiner observed that the 
appellant was then at the level of disability of being 
totally disabled with both occupational and some social 
functioning impairment.  

In letters dated in November 1996 and August 1997, S.R.A., 
M.D., a VA staff psychiatrist, reported that he had treated 
the appellant since 1991.  He reported that the appellant's 
use of alcohol and drugs were, in effect, efforts at 
self-medication when escalating stress was not relieved by 
prescribed medication.  In the earlier  letter, the physician 
observed that the appellant was hypervigilant, irritable, 
easily prone to rages, was of poor impulse control, and that 
the appellant was emotionally labile and prone to recurrent 
nightmares.

The appellant underwent a VA PTSD examination in 
November 1998.  The examiner observed that the appellant had 
a tendency to isolate himself most of the time, and that he 
slept very poorly.  The examiner further observed that the 
appellant was described as being difficult and abusive to his 
wife, and that she had reported that both drinking and drug 
abuse had been constant during their marriage.  
The appellant reported that he stayed at his home most of the 
time and that he associated only with veterans as well as 
going to an Alcoholics Anonymous meeting.  The appellant 
reported that he did not go to events where there were 
crowds, such as movies and concerts.  Although the appellant 
reported he could go to one restaurant, he related that when 
he did so he would experience anxiety.  

Upon mental status examination, the appellant reported that 
he heard voices quite intensely when he first got back from 
Vietnam, and that while he continued to hear them, he had 
ignored them.  The appellant was noted to have no delusional 
thoughts during the interview, and his memory was generally 
intact.  His affect was noted to be depressed and defensive.  

The examiner observed that the question of the onset of the 
appellant's PTSD was difficult to ascertain.  However, he 
stated that if the appellant's initial psychotic episode 
occurred immediately after he returned from Vietnam, such 
would support a finding that the episode may have been PTSD, 
a disorder which was not known to be in the diagnostic manual 
at that time.  

The examiner further observed that the subject's ongoing and 
currently supported diagnosis of PTSD with its characteristic 
symptoms was more likely than not to have been a major part 
of the psychotic episode he had in 1970, and that this 
episode was more likely than not the episode of onset of 
PTSD.  He also observed that the appellant had reduced 
reliability and productivity, as well as deficiencies in most 
areas resulting in total occupational impairment due to the 
service-connected psychiatric disorder.  A Global Assessment 
of Functioning score due to PTSD was assessed at 45 and a GAF 
score of 40 was assessed from all other disorders including 
the appellant's service-connected bipolar disorder.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, ("Schedule") which is 
predicated upon the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

Since the inception of the appellant's claim in August 1981, 
there have been several revisions to the applicable 
provisions of the Schedule.  In this regard, when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also OGCPREC 3-2000 
(Holding that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date 
of that change.  In part, the General Counsel held that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change).  
The General Counsel's opinion is binding on the Board.  38 
U.S.C.A.
§ 7104(c); 38 C.F.R. § 14.507.  

At the time the appellant submitted his claim for an 
increased rating in August 1981, his psychiatric disorder was 
evaluated as zero percent disabling under the following 
criteria of 38 C.F.R. Part 4, Diagnostic Code 9411:  

A 100 percent evaluation will be assigned when the 
attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community. Totally incapacitating 
psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior will be 
present. The individual will be unable to obtain or 
retain employment. 

A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to 
obtain or retain employment. 

A 50 percent evaluation will be assigned when the 
ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired. By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment. 

A 30 percent evaluation will be assigned when there 
is definite impairment in the ability to establish 
or maintain effective or wholesome relationships 
with people.  The psychoneurotic symptoms result in 
such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment. 

A 10 percent evaluation will be assigned when the 
psychoneurotic symptoms are less than the criteria 
for the 30 percent rating, with emotional tension 
or other evidence of nervousness productive of mild 
social and industrial impairment. 

A zero percent evaluation is for application where 
there are demonstrated neurotic symptoms which may 
somewhat adversely affect relationships with others 
but which do not cause impairment of working 
ability.  

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders.  (1981).  

Effective March 1, 1989, applicable regulation was amended to 
provide that in cases in which the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, if such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, then the mental disorder would nevertheless be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code. See 54 Fed.Reg. 4280; codified 
at  38 C.F.R. § 4.16 (c) (1989).  Although other revisions 
were made to the Schedule effective March 1, 1989, the above 
cited provisions were not substantially altered.  

As to the interpretation of the Schedular provisions, it was 
observed in Hood v. Brown, 4 Vet. App. 301 (1993), that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1) (West 1991 & Supp. 1999).  
Also of relevance, in a November 1993 VA General Counsel 
opinion, the term "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree," and 
was said to represent a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large." OGCPREC 9-1993. 

Further revisions were made to the Schedule, effective 
November 7, 1996.  See 61 Fed.Reg. 52,695 (1996).  The 
revised provisions of the Schedule, now applicable to this 
matter, provide:

A 100 percent evaluation is for application where 
there is total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent rating is to be assigned where there 
is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

A 50 percent rating is to be assigned where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 30 percent rating is for application where there 
is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 10 percent rating is to be assigned where there 
is occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2002); id.

In accordance with Karnas, supra, the Board has determined 
that application of the pre-1996 rating criteria would be of 
greater benefit to the appellant in this matter.  First, 
examination of these provisions in light of the evidence of 
record allows the Board to generally attribute all of the 
appellant's psychiatric symptoms to his service-connected 
disorder, in accordance with the Mittleider principle, above.  
Certainly more critical to this matter, for the period 
beginning on March 1, 1989, application of the former 
provisions results in a finding that a 70 percent disability 
evaluation is appropriately assigned, and that because the 
disorder precludes the appellant from obtaining and 
maintaining employment, a 100 evaluation is in order pursuant 
to 38 C.F.R. § 4.16(c).

As noted above, a zero percent disability evaluation is in 
effect for the period beginning August 7, 1981 through April 
9, 1990.  With application of the pre-1996 revisions to the 
Schedule, the Board is of the opinion that for the period 
from August 7, 1981 through September 24, 1991, a 50 percent 
evaluation is appropriately assigned.  

First, although the hospitalization report from May through 
June 1981 is dated prior to the submission of the appellant's 
claim, viewing the report in a light most favorable to the 
appellant, it indicates that the psychiatric symptoms were 
then increasing in severity - it was noted that the 
appellant's marriage was then breaking up and he was in an 
episode of acute psychiatric distress.  

When this report is coupled with that of the October 1983 
hospitalization, evidence squarely within the range of 
criteria for the assignment of a 50 percent rating is noted:  
the appellant is shown to have continuing difficulties with 
home life and employment through uncontrolled impulses and 
marked emotional lability.  The appellant is also shown to 
have reported increased difficulties in normal social living.  

The report of hospitalization from April through June 1985 is 
also in support of the assignment of a 50 percent evaluation.  
Although the appellant was treated for a "possible 
borderline personality" and it was noted that the appellant 
was reacting to his father's recent suicide, the report of 
his hospitalization indicates that he was often verbally 
abusive, hyperactive, and on one occasion physically 
destructive to the facility.  

While a 50 percent rating is therefore supportable, the 
assignment of a 70 percent evaluation for the period of  
August 7, 1981 through September 24, 1991 is clearly not 
warranted.  Fletcher v. Derwinski, 1 Vet. App. 394 (1991).  
During the latter two hospitalizations, examiners opined that 
the appellant was capable of employment.  Indeed, the 
hospital report from April through June 1985 indicates that 
the appellant was then "employable in a competitive job 
situation."  As is noted above, a criterion for the 
assignment of a 70 percent disability rating under the pre-
1996 Schedule is that there are symptoms approximating a 
"pronounced impairment in the ability to obtain or retain 
employment."  38 C.F.R. § 4.132, General Rating Formula for 
Psychoneurotic Disorders, (1981).  

For the period beginning on September 25, 1991, the evidence 
supports the assignment of a 70 percent disability rating 
under the previously applicable Schedule.  The evidence of 
the severity of the appellant's psychiatric symptoms, as he 
reported, indicate that the appellant was then regularly 
having increased symptoms of the bipolar disorder, including 
manic and depressive episodes; vocal and sexual 
hyperactivity; irritability, depression and suicidal 
ideation.  The reports of Dr. S.R.A. are also in support of 
the assignment of a 70 percent rating beginning on the first 
day of hospitalization, as they indicate that at 
approximately that time, the appellant was experiencing 
hypervigilance, quick rage, poor impulse control and that he 
was engaging in self-medication when these episodes took 
place.  

As noted above, the evidence is not amenable to a separation 
of symptoms of the service-connected from the non-service-
connected disorders.  Mittleider, supra.    
Taking all of the symptoms into account in light of the 
Schedule, the appellant's overall psychiatric disorder 
clearly shows that he has a disorder approximating a severity 
and persistence that his ability to obtain or retain 
employment is virtually non-existent.  

In these circumstances, application of the provisions of 38 
C.F.R. § 4.16(c) is appropriate:  because the service-
connected disorder precludes the appellant from securing or 
following a substantially gainful occupation, the disorder is 
assigned a 100 percent rating, effective September 25, 1991.  
38 C.F.R. § 4.16(c) (1989).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.


ORDER

For the period from August 7, 1981 through September 24, 
1991, a 50 percent disability evaluation is assigned.    
 
For the period beginning on September 25, 1991, a 100 percent 
disability evaluation is assigned.  



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

